
	

115 HR 5175 RH: Pipeline and LNG Facility Cybersecurity Preparedness Act
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 770
		115th CONGRESS2d Session
		H. R. 5175
		[Report No. 115–951, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2018
			Mr. Upton (for himself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		
			September 13, 2018
			Reported with an amendment and referred to the Committee on Transportation and Infrastructure for a
			 period ending not later than September 28, 2018 for consideration of such
			 provisions of the bill and amendment as fall within the jurisdiction of
			 that committee pursuant to clause 1(r) of rule X
			Strike out all after the enacting clause and insert the part printed in italic
		
		September 28, 2018Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on March 6, 2018
			
		
		A BILL
		To require the Secretary of Energy to carry out a program relating to physical security and
			 cybersecurity for pipelines and liquefied natural gas facilities.
	
	
 1.Short titleThis Act may be cited as the Pipeline and LNG Facility Cybersecurity Preparedness Act. 2.Physical security and cybersecurity for pipelines and liquefied natural gas facilitiesThe Secretary of Energy, in carrying out the Department of Energy’s functions pursuant to the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), and in consultation with appropriate Federal agencies, representatives of the energy sector, the States, and other stakeholders, shall carry out a program—
 (1)to establish policies and procedures to coordinate Federal agencies, States, and the energy sector, including through councils or other entities engaged in sharing, analysis, or sector coordinating, to ensure the security, resiliency, and survivability of natural gas pipelines (including natural gas transmission and distribution pipelines), hazardous liquid pipelines, and liquefied natural gas facilities;
 (2)to coordinate response and recovery by Federal agencies, States, and the energy sector, to physical incidents and cyber incidents impacting the energy sector;
 (3)to develop, for voluntary use, advanced cybersecurity applications and technologies for natural gas pipelines (including natural gas transmission and distribution pipelines), hazardous liquid pipelines, and liquefied natural gas facilities;
 (4)to perform pilot demonstration projects relating to physical security and cybersecurity for natural gas pipelines (including natural gas transmission and distribution pipelines), hazardous liquid pipelines, and liquefied natural gas facilities with representatives of the energy sector;
 (5)to develop workforce development curricula for the energy sector relating to physical security and cybersecurity for natural gas pipelines (including natural gas transmission and distribution pipelines), hazardous liquid pipelines, and liquefied natural gas facilities; and
 (6)to provide technical tools to help the energy sector voluntarily evaluate, prioritize, and improve physical security and cybersecurity capabilities of natural gas pipelines (including natural gas transmission and distribution pipelines), hazardous liquid pipelines, and liquefied natural gas facilities.
 3.Savings clauseNothing in this Act shall be construed to modify the authority of any Federal agency other than the Department of Energy relating to physical security or cybersecurity for natural gas pipelines (including natural gas transmission and distribution pipelines), hazardous liquid pipelines, or liquefied natural gas facilities.
		
	
		September 28, 2018
		Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
